*98By the Court,
Mosher, J.:
The requisites of a contract for the sale of land, of which the courts will be justified in decreeing a specific performance, are clearly stated by Washington, J., in the case of Colson v. Thompson (2 Wheat. 336): “The contract which is sought to be specifically executed ought not only to be proved, but the terms of it should be so precise as that neither party could reasonably misunderstand them. If the contract be vague or uncertain, or the evidence to establish it be insufficient, .a court of equity will not exercise its extraordinary jurisdiction to enforce it.”
In this case the evidence of the contract is of a very unsatisfactory character. For instance, McTeer says the purchase was made in the spring of 1854 and the whole of the purchase-money paid at that time, yet he says Morin claimed more money for the land in the fall, when Odell gave him another yoke of cattle, valued at $200, for which he took his note. W. H. Odell, speaking of the first payment, says his father took Morin’s note for $600. From this evidence it is uncertain whether the delivery of the cattle was a positive or conditional payment for the land. This is rendered more uncertain by the testimony that Morin, on his deathbed, sent for Odell to come and settle up the business concerning the land. The Court could not be justified in enforcing a contract the evidence of which is so indefinite and uncertain.
It is urged by the counsel for appellant that the testimony is uncertain by reason of the lapse of time. This may be tr]ie, but one who has slept upon his rights for eighteen years is not in a position to ask a court of equity to relax the rules of law in his favor. The rule that a specific performance will be refused where the'contract is vitiated by uncertainty, is applied with more than ordinary stringency against3 assignees and representatives of the contracting parties. (Kendall v. Almy, 2 Sumn. 178; Montgomery v. Norris, 1 How., Miss. 499.)
The judgment of the Circuit Court is affirmed.